Exhibit 10.9

MONSTER WORLDWIDE, INC.

NON-EMPLOYEE DIRECTOR

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT (this
“Agreement”) is made, effective as of                      (the “Grant Date”),
by and between MONSTER WORLDWIDE, INC., a Delaware corporation (the “Company”),
and                      (the “Non-Employee Director”).

W I T N E S S E T H:

WHEREAS, the Board Committee desires to award to the Non-Employee Director,
pursuant to the Company’s Amended and Restated 2008 Equity Incentive Plan (the
“Plan”), Restricted Stock Units (“RSUs”) upon the terms and conditions set forth
in this Agreement and the Plan. Capitalized terms not otherwise defined herein
shall have the same meanings as in the Plan.

NOW, THEREFORE, the parties hereto agree as follows:

1. Grant of RSUs. Subject to the terms and conditions of this Agreement and the
Plan, the Non-Employee Director is awarded                      RSUs. The RSUs
shall vest and payment in respect of such RSUs shall be made, if at all, in
accordance with Section 2 hereof.

2. Vesting.

(a) The RSUs granted to the Non-Employee Director shall vest and payment in
respect of such number of RSUs shall be made in accordance with Section 2(e) as
to the percentage of the RSUs indicated on the dates specified below (each an
“RSU Vesting Date”), provided that the Non-Employee Director has remained in the
continuous service as a member of the Company’s Board from the Grant Date
through and including each applicable RSU Vesting Date, except as provided in
Sections 2(b) and 2(c):

 

Date

   Incremental Percentage of
Award Becoming Vested  

First Anniversary of the Grant Date

     25 % 

Second Anniversary of the Grant Date

     25 % 

Third Anniversary of the Grant Date

     25 % 

Fourth Anniversary of the Grant Date

     25 % 

Any fractional RSUs resulting from the strict application of the incremental
percentages set forth above will be disregarded and the actual number of RSUs
becoming vested on any specific RSU Vesting Date will cover only the full number
of RSUs determined by applying the relevant incremental percentage.

 

1



--------------------------------------------------------------------------------

(b) In the event that during the period of the Non-Employee Director’s service
on the Board after the Grant Date:

 

  (i) the Non-Employee Director dies, or

 

  (ii) the Non-Employee Director incurs a disability (as determined by the Board
Committee),

(such events are collectively referred to as “Acceleration Events”), then all
outstanding unvested RSUs shall immediately vest and be payable as of the date
of the applicable Acceleration Event, subject to Section 2(d) below.

(c) In the event that during the period of the Non-Employee Director’s service
on the Board after the Grant Date a Change in Control shall occur, then all
outstanding unvested RSUs that have not been forfeited prior to the date of such
Change in Control shall vest and be payable on the date of such Change in
Control.

(d) In the event that any calendar date on which vesting is purportedly
scheduled pursuant to the terms of Sections 2(a), 2(b) or 2(c) above is not a
Business Day (as defined below), the vesting shall automatically be delayed
until the first Business Day following that calendar date. “Business Day” means
a date on which commercial banks in New York, New York are open for general
business.

(e) On or as soon as reasonably practicable following the applicable RSU Vesting
Date, the Company shall issue to the Non-Employee Director one share of Common
Stock with respect to each whole RSU that vests on such date, subject to
Sections 3 and 6 below. Upon the issuance of such shares, all obligations of the
Company with respect to each such RSU shall be deemed satisfied in full.

3. Certain Changes; Rights as a Stockholder. The number and class of shares of
Common Stock or other securities which are distributable to the Non-Employee
Director with respect to any RSU covered by this Agreement shall be adjusted
proportionately or as otherwise appropriate to reflect any increase or decrease
in the number of issued shares of Common Stock resulting from a stock split,
spin-off, split-off, split-up, recapitalization, capital reorganization,
reclassification of shares of Common Stock, merger or consolidation, or any like
capital adjustment, or the payment of any stock dividend, and/or to reflect a
change in the character or class of shares covered by the Plan arising from a
readjustment or recapitalization of the Company’s capital stock, in each case as
determined by the Board Committee. The Non-Employee Director shall not have any
rights to cash dividends, voting rights or other rights of a stockholder with
respect to the RSUs covered by this Agreement until the Company issues Common
Stock to the Non-Employee Director in accordance with Section 2(e).

4. No Right to Continue as a Non-Employee Director. Nothing in this Agreement
shall give the Non-Employee Director any right to continue as a member of the
Board.

5. Plan Provisions. The provisions of the Plan shall govern, and if or to the
extent that there are inconsistencies between those provisions and the
provisions hereof, the provisions of the Plan shall govern. The Non-Employee
Director acknowledges receipt of a copy of the Plan prior to the execution of
this Agreement.

 

2



--------------------------------------------------------------------------------

6. Withholding. Prior to any applicable RSU Vesting Date hereunder, the Company
and the Non-Employee Director may make mutually acceptable arrangements for the
Company to withhold shares of Common Stock (on and valued as of the RSU Vesting
Date) and remit the corresponding amount of cash to the appropriate taxing
authorities in connection with federal, state or other tax obligations of the
Non-Employee Director.

7. Binding Effect; Headings; Status. This Agreement shall be binding upon and
shall inure to the benefit of the Company, the Non-Employee Director and their
respective successors and permitted assigns. The subject headings of Sections
are included for the purpose of convenience only and shall not affect the
construction or interpretation of any of the provisions of this Agreement. The
Non-Employee Director’s rights under this Agreement, including, without
limitation, rights to RSUs, shall at all times that such rights exist represent
a general obligation of the Company. The Non-Employee Director shall be a
general creditor of the Company with respect thereto and shall not have a
secured or preferred position with respect thereto. Nothing in this Agreement or
the Plan shall be deemed to create an escrow, trust, custodial account or
fiduciary relationship of any kind.

8. Non-Assignability, Etc. The Non-Employee Director’s rights under this
Agreement, including, without limitation, rights to RSUs, are not assignable or
transferable except upon the Non-Employee Director’s death to a beneficiary
designated by the Non-Employee Director in a written beneficiary designation
filed with the Company or, if no duly designated beneficiary shall survive the
Non-Employee Director, pursuant to the Non-Employee Director’s will and/or by
the laws of descent and distribution. Any and all such rights shall not be
subject to anticipation, alienation, sale, transfer, encumbrance except as
otherwise expressly permitted herein. This Agreement will bind and inure to the
benefit of and be enforceable by the Non-Employee Director, the Company, the
Company’s successors and assigns and the Non-Employee Director’s estate, heirs
and legal representatives (as applicable).

9. Securities Laws; Insider Trading. The Board Committee may from time to time
impose any conditions on the RSUs and shares of Common Stock as it deems
necessary or advisable to ensure that the Plan, this Agreement and the issuance
and resale of any securities comply with all applicable securities laws,
including without limitation the Securities Act and Rule 16b-3 under the
Exchange Act. Such conditions may include, among other things, the requirement
that certificates for shares of Common Stock to be issued to the Non-Employee
Director hereunder contain a restrictive legend in such form and substance as
may be determined by the Board Committee. Without limiting the foregoing, it is
understood that Affiliates of the Company may resell Common Stock only pursuant
to an effective registration statement under the Securities Act, pursuant to
Rule 144 under the Securities Act, or pursuant to another exemption from
registration under the Securities Act. The Non-Employee Director understands and
agrees that any and all transactions involving shares of Common Stock or other
securities of the Company must comply with applicable laws, rules, regulations
and policies, including but not limited to the Company’s policy regarding
insider trading, which policy, among other things, prohibits transactions
involving shares of Common Stock or other securities of the Company by
individuals who have material non-public information relating to the Company.

10. General. This Agreement shall be deemed to be an Award Agreement as defined
in the Plan. This Agreement constitutes the entire understanding of the legal
obligations between

 

3



--------------------------------------------------------------------------------

the parties with respect to the subject matter hereof and controls and
supersedes any prior understandings, agreements or representations by or between
the parties, written or oral with respect to its subject matter. The
Non-Employee Director has not relied on any representation not set forth in this
Agreement.

11. Governing Law. This Agreement shall be governed by and construed under the
substantive laws of the State of New York, without regard to the choice of law
principles of any forum. All actions or proceedings arising under or related to
this Agreement must be exclusively brought in the state or federal courts
serving New York County, New York. Each party, to the fullest extent permitted
by applicable law, hereby (i) irrevocably accepts and submits to the exclusive
jurisdiction of such courts (and of the appropriate appellate courts therefrom),
generally and unconditionally, with respect to any such action, suit or
proceeding, and (ii) waives any objection which he/she/it may now or hereafter
have based on personal jurisdiction or to the laying of venue of any such
action, suit or proceeding therein and agrees not to plead or claim that such
action, suit or proceeding has been brought in an inconvenient forum.

12. Severability. If any provision of this Agreement as applied to any other
provision of this Agreement or to any circumstance is adjudged by a court to be
invalid or unenforceable, that provision will in no way affect any other
provision of this Agreement, the application of that provision under any other
circumstance, or the validity or enforceability of this Agreement.

13. Amendment and Waiver. This Agreement may be unilaterally amended by the
Company without the Non-Employee Director’s consent as provided in the Plan.
Except as provided in the immediately preceding sentence, this Agreement may be
amended, modified, superseded, canceled, renewed or extended, and the terms or
covenants hereof may be waived, only by a written instrument executed on behalf
of the Company (as authorized by the Board Committee) and the Non-Employee
Director.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

MONSTER WORLDWIDE, INC. By:  

 

Agreed and acknowledged as of the date first above written:

 

 

 

4